DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
            Continued Examination Un-der 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/15/2022 has been entered. 

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-3, 5, 7-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chou et al., (US Pub. No. 20120146207 A1).
Regarding claim 1, in FIG. 3, Chou discloses an apparatus, comprising: 
-a stack of semiconductor chips (item 30, fig. 3, [0030]), the stack of semiconductor chips comprising a logic chip (item 301/303, fig. 3) that is vertically stacked with a memory stack (item 305/307, fig. 3, [0030]), wherein, the logic chip comprises at least one of a GPU and CPU, as [0029] disclosed that the logic chip 30 could be a processor of any type (for example, a central processing unit (CPU), a digital 
-and a semiconductor chip substrate (item Sub, fig. 3), the stack of semiconductor chips mounted on the semiconductor chip substrate (as seen in fig. 3), at least one other logic chip mounted on the semiconductor chip substrate, (as seen in fig. 3, item 303 is in contact with item Sub via item BP, fig. 3), 
-the semiconductor chip substrate (item Sub, fig. 3) comprising wiring to the at least one other logic chip (as [0037] discloses that the I/O chip 303, and the memory chips 305 and 307 are vertically stacked, the I/O chip 303 could transmit power (VDD/VSS) to the function chip 301 through a plurality of TSVs T1. Moreover, the I/O chip 303 can also transmit the power to the memory chips 305 and 307 through the same TSVs T1; i.e., the function chip 301 and the memory chips 305 and 307 can share the TSVs T1 used for power distribution).  

 Claim 2. Chou discloses the apparatus of claim 1 wherein the memory stack is between the semiconductor chip substrate and the logic chip. This limitation would read through the structure of fig.3, as seen items 305/307 located between Sub and 301. 

Claim 3. Chou discloses the apparatus of claim 2 wherein a back of a top memory chip of the memory stack interfaces with a face of the logic chip. This limitation would also read through the structure of fig.3, as seen items 305/307 located between Sub and 301. 

Claim 5. Chou discloses the apparatus of claim 2 wherein a face of a top memory chip of the memory stack interfaces with a face of the logic chip. This limitation would also read through the structure of fig.3, as seen items 305/307 located between Sub and 301. 


Claim 8. Chou discloses the apparatus of claim 1 wherein the logic chip is between the semiconductor chip substrate and the memory stack. This limitation would also read through the structure of fig.3, as seen items 305/307 located between Sub and 301. 

Claim 9. Chou discloses the apparatus of claim 8 wherein a back of the logic chip interfaces with a face of a bottom memory chip of the memory stack. This limitation would also read through the structure of fig.3, as seen items 305/307 located between Sub and 301. 

Claim 10. Chou discloses the apparatus of claim 9 wherein a substrate of the bottom memory chip of the memory stack comprises a through silicon via (as [0037] discloses that the I/O chip 303, and the memory chips 305 and 307 are vertically stacked, the I/O chip 303 could transmit power (VDD/VSS) to the function chip 301 through a plurality of TSVs T1. Moreover, the I/O chip 303 can also transmit the power to the memory chips 305 and 307 through the same TSVs T1; i.e., the function chip 301 and the memory chips 305 and 307 can share the TSVs T1 used for power distribution).   

Claim 11. Chou discloses the apparatus of claim 8 wherein a face of the logic chip interfaces with a face of a bottom memory chip of the memory stack. This limitation would also read through the structure of fig.3, as seen items 305/307 located between Sub and 301. 



Claim 13. Chou discloses the apparatus of claim 8 wherein power is provided to the memory stack at a top surface of the memory stack. (as [0037] disclose that the assignment of each of the TSVs T1 between the I/O chip 303 and the function chip 301 is determined according to an actual design requirement, so that it is not limited to that all of the TSVs T1 between the I/O chip 303 and the function chip 301 could only be used to transmit the power (VDD/VSS).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


6.	Claims 4 and 6 is/are rejected under 35 U.S.C. 103 as being un-patentable over Chou et al., (US Pub. No. 20120146207 A1).
Regarding claims 4 and 6, Kim discloses the apparatus of claims 3 and 5, above. 
Kim appears to not show “wherein a substrate of the logic chip comprises a through silicon via”. However, [0037] disclose that moreover, the I/O chip 303 can also transmit the power to the memory chips 305 and 307 through the same TSVs T1; i.e., the function chip 301 and the memory chips 305 and 307 can share the TSVs T1 used for power distribution. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the structure of Kim to implement the device (e.g. logic + memory) through the TSVs T2 taking advantages of short delay and high bandwidth. In this way, accessing efficiency of the memories and computation/operation speed of the 3D chip (which can also be treated as a system on chip (SoC)) can be greatly improved ([0038] of Kim).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394. The examiner can normally be reached M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899